Citation Nr: 0902754	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-36 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for right inguinal 
pain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The veteran had active service from February 1994 to August 
1994 and from October 2001 to February 2004. 

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in part, denied the veteran's 
claims for service connection for a right shoulder disability 
and right inguinal pain.  The veteran testified before the 
undersigned at a Travel Board hearing at the RO in December 
2008.  A transcript of the hearing has been included in the 
claims folder.

The Board notes that the veteran asserted in her December 
2008 hearing testimony that she is making a claim for right 
inguinal pain, in and of itself, as opposed to an increased 
rating for her service-connected disability of residuals of a 
stress fracture of the ischial and pubic ramus with cyst, 
status post curettage and bone grafting.  Since she has not 
made a claim for an increased rating regarding her service-
connected disability, the RO has not adjudicated such a claim 
and the Board does not have jurisdiction to consider it.  
38 C.F.R. § 20.200.  


FINDINGS OF FACT

1.  The record does not contain clear and unmistakable 
evidence establishing that the veteran's right shoulder 
disability existed prior to service and was not aggravated by 
service.

2. The veteran's current right shoulder disability was first 
noted and diagnosed while she was in service.

3.  The veteran's claimed right inguinal pain is a residual 
of her stress fracture of the ischial and pubic ramus with 
cyst, status post curettage and bone grafting.




CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306(a) (2008).

2.  The veteran's right inguinal pain is not a current 
disability resulting from injury or disease incurred or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in May 2005, 
the RO advised the veteran of the evidence needed to 
substantiate her claims and explained what evidence VA was 
obligated to obtain or to assist her in obtaining and what 
information or evidence she was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Consider, as well, that the RO issued 
that VCAA notice letter prior to initially adjudicating the 
veteran's claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  It equally deserves mentioning that two more 
recent letters -one in August 2006 and one in November 2008, 
also informed the veteran of the downstream disability rating 
and effective date elements of her claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And since providing the additional VCAA notice in the August 
2006 letter and the October 2006 SOC, the RO has gone back 
and readjudicated the veteran's claims in the August 2006 
statement of the case (SOC) and June 2008 supplemental SOC 
(SSOC), including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication was inadequate, 
this timing error can be effectively "cured" by providing 
any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claims.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Therefore, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and her 
responses, she clearly has actual knowledge of the evidence 
she is required to submit; and (2) based on her contentions 
and the communications provided to her by VA over the course 
of this appeal, she is reasonably expected to understand from 
the notices provided what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran's service treatment records (STRs) are largely 
unavailable.  The record shows that the RO has made attempts 
to locate and obtain these records from the Records 
Management Center, which, unfortunately, replied negatively 
to the RO's request.  When, as here, at least a portion of 
the STRs are lost or missing, VA has a heightened duty to 
consider the applicability of the benefit-of-the-doubt rule, 
to assist the veteran in developing the claim, and to explain 
the reasons and bases for its decision ...."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

In any case, given the unsuccessful attempts by the RO to 
obtain the veteran's complete STRs, the Board finds that 
additional attempts to secure such records would be futile.

The RO obtained the veteran's STRs to the extent possible, 
service personnel records, and VA medical records - including 
the reports of her VA Compensation & Pension Examinations 
(C&P Exams).  Neither she nor her representative has 
contended that any additional evidence remains outstanding.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

II. Entitlement to Service Connection

Service connection is granted for current disability 
resulting from injury or disease incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection is established 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if the 
presumption of soundness is not rebutted, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

III. The Veteran's Entitlement to Service Connection for a 
Right Shoulder Disorder

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is that there 
must be competent evidence of the existence of the currently 
claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the veteran has it).  The veteran's August 
2005 VA C&P Exam report provides a diagnosis of impingement 
syndrome, right shoulder.  The record establishes that she 
has a disability as relating to her right shoulder.  
Therefore, the determinative issue is whether this condition 
is related to her military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The veteran asserts that she entered military service without 
any right shoulder condition and that her current right 
shoulder disability is attributable to an in-service 
incurrence of right shoulder symptoms and discomfort.  See 
her December 2008 hearing testimony.

Although the veteran is competent to provide evidence as to 
her observable symptoms, lacking the necessary medical 
training and expertise, she is not competent to provide a 
probative opinion as to whether her current right shoulder 
disorder is attributable to an in-service incurrence.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There 
must be competent medical evidence to the effect that her 
claims are plausible.  Id.

As noted above, the veteran's STRs are largely unavailable, 
including her military entrance examination report.  
Regarding the presence of a right shoulder disability upon 
enlistment and entrance into service, the record contains a 
Medical Evaluation Board Proceedings report from Fort Eustis, 
Virginia, dated in December 2003 -nearly 10 years after the 
veteran's enlistment.  Specifically, the report provides, 
among other things, that the veteran's right shoulder 
condition -impingement syndrome, right shoulder, existed 
prior to her service and was not permanently aggravated by 
service.

The Medical Evaluation Board Summary (the Summary) also 
discusses the veteran's medical history and provides a 
physical examination report of the veteran.  In discussing 
the veteran's medical history, the Summary considers several 
medical conditions.  Specifically, it discusses her history 
of right inguinal pain, pubic ramus stress fracture and 
related surgery, low back pain, recurring left shoulder pain, 
and chronic bilateral knee pain.  The Summary is silent as to 
the veteran's history concerning her right shoulder 
disability.

Furthermore, the Summary also discusses the results of the 
veteran's physical examination.  In discussing these results, 
it details the findings relating to the veteran's lumbosacral 
spine and possibly related musculoskeletal issues, her knees, 
right hip, left shoulder, and pelvis.  The Summary is silent 
as to any mention of physical examination or findings 
relating to the veteran's right shoulder disability.  The 
only discussion of the veteran's right shoulder is in an 
Addendum to the Summary describing range of motion 
measurements.  Nevertheless, without discussing or even 
mentioning any other clinical findings, reasoning, or 
historical basis, the Medical Evaluation Board provided a 
diagnosis as to the veteran's right shoulder disability -
impingement syndrome, right shoulder, and then concluded that 
this condition pre-existed her military service.

The Board finds that this does not meet the standard of clear 
and unmistakable evidence that the veteran's right shoulder 
disability pre-existed her military service.  Absent such 
clear and unmistakable evidence, a presumption of soundness 
is established.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Hence, her claim is one of service connection, as opposed to 
aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

In support of her claim, the veteran asserts that she began 
feeling symptoms of discomfort associated with her right 
shoulder while during physical training (PT) exercises in 
service for which she did not seek treatment.  See, her 
December 2008 hearing testimony.  She further testified in 
her hearing that these symptoms continued throughout her 
military service and that she continues to have symptoms of 
discomfort and pain.  The Board notes that although the 
veteran, as a layman, is not competent to provide a diagnosis 
or etiological opinion with respect to her condition, she is 
competent to provide evidence of her observable symptoms 
relating thereto.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   

With regard to whether the veteran's right shoulder symptoms 
or disability was incurred in service, the Board notes that 
the veteran's military separation exam is also not available.  
However, as mentioned, the veteran was subject to a Medical 
Evaluation Board review with respect to her medical condition 
in December 2003, while she was in service.  The report of 
this evaluation diagnosed impingement syndrome, right 
shoulder.  The Board notes that a more recent August 2005 VA 
C&P Exam also provides the same diagnosis as to the veteran's 
right shoulder disability.  That is, she currently has the 
same right shoulder disability that was diagnosed while she 
was in service.  Hence, the Board finds that the report of 
the December 2003 Medical Evaluation Board is the first 
competent medical evidence of record noting and diagnosing 
the veteran's current disability as to her right shoulder.  

The August 2005 VA examiner also considered the nature and 
origin of the veteran's right shoulder disability, 
specifically considering its relationship to her military 
service.  The exam report the veteran's reported history of 
injuring her right shoulder during service physical training 
and her subsequent complaints of symptoms and current 
medications addressing these symptoms.  After reviewing the 
veteran's claims file and her medical history and conducting 
thorough and complete a clinical examination, the examiner 
concluded that it was at least as likely as not that the 
veteran's current right shoulder disability was attributable 
to her military service.  Furthermore, in providing that the 
veteran currently has the same disability that she had in 
service, the VA examiner's report suggests that her current 
disability was incurred in service. 

In light of the detail and thoroughness associated with 
discussing and considering the veteran's medical history and 
physical examination as specifically relating to the her 
right shoulder disability, the Board finds that the VA 
examiner's opinion is of significant probative value and 
provides competent medical evidence of a link between the 
veteran's current disability and her military service, 
specifically that it was incurred in service.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Hence, the Board finds that the preponderance of the evidence 
establishes that the veteran's current right shoulder 
disability was incurred in service; and service connection 
is, therefore warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

IV. The Veteran's Entitlement to Service Connection for Right 
Inguinal Pain

The veteran seeks to establish service connection for right 
inguinal pain.  See her December 2008 hearing testimony.

Subjective complaints of pain are insufficient to grant 
service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  That is, a mere symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(discussing this in the context of mere pain, without any 
underlying condition to account for it).

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A mere symptom, does 
not, in and of itself, constitute a "disability" for which 
service connection may be granted.  See, e.g., Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (discussing this in 
the context of mere pain, without any underlying condition to 
account for it).  

The objective VA outpatient treatment records attribute the 
veteran's complaints of pain to the already service-connected 
stress fracture of the ischial and pubic ramus with cyst, 
status post curettage and bone grafting.  In other words, the 
veteran's VA treatment records show that the pain, generally 
located on the right side of her pelvis, is a residual of and 
associated with her past surgery for the stress fracture with 
subsequent cyst and bone grafting.  Therefore, there is no 
disputing that she has an underlying condition to which this 
pain is attributable.  As a consequence, the Board finds that 
her claimed right inguinal pain is a residual of her stress 
fracture, for which she is already being compensated. 

In conclusion, for the reasons and bases discussed, the 
preponderance of the evidence is against this claim for 
service connection, in turn meaning there is no reasonable 
doubt to resolve in the veteran's favor, and this claim must 
be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for a right shoulder disability is 
granted.



Service connection for right inguinal pain is denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


